 472DECISIONS OF NATIONALHill Engineering,Inc.andWoodrow W.Colvard, anIndividual and Mace E.Davidson,an Individual.Cases 16-CA-3077 and 16-CA-3080May 17, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn January 31, 1968, Trial Examiner Thomas A.Ricci issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrialExaminer'sDecision.Thereafter,ChargingPartyMace E. Davidson filed exceptions to theTrialExaminer'sDecision, and the Respondentfiled an answering brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.'The Charging Party's request for oral argument is hereby denied, as therecord, exceptions, and brief adequately present the issues and positions ofthe partiesTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing inthe above-entitled proceeding was held before meatWilburton, Oklahoma, on November 21, 1967,on complaint of the General Counsel against HillEngineering, Inc., herein called the Respondent orthe Company. The issues are whether the Respon-LABOR RELATIONS BOARDdent discriminated against employees Woodrow W.Colvard and Mace E. Davidson, the ChargingParties, in violation of Section 8(a)(3) of the Act,because they had engaged in a strike. Briefs werefiled by the General Counsel and the Respondent atthe close of the hearing.Upon the entire record and from my observationof the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHill Engineering, Inc., a Texas corporation, hasitsprincipal place of business in Houston, Texas,and is engaged in the building and constructionbusiness. In 1967 it undertook a contract for theArkansas-Louisiana Gas Company in the vicinity ofWilburton,Oklahoma.Arkansas-LouisianaGasCompany gathers gas in the States of Louisiana,Oklahoma, and Arkansas and distributes it. At theproject in question, the only one involved in thisproceeding, the Respondent's work was "installa-tion of a short pipeline and two booster compres-sors for the purpose of raising the pressure of thegas to be pumped further on the line." The equip-ment alone which the Respondent installed wasvalued in excess of $200,000, and the contractprice to the Respondent was in excess of $147,000.Ifind that the Respondent is engaged in commercewithin the meaning of the Act, and that it will effec-tuate the policies of the Act to exercise jurisdictionherein.'II,THE LABORORGANIZATION INVOLVEDOn the record evidence I find that Local UnionNo. 351 of the United Association of Journeymenand Apprentices of the Plumbing and Pipefitting In-dustry of the United States and Canada, hereincalled the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe Wilburton project was started early in Junewith the Respondent hiring approximately 50 em-ployees, of different crafts, but for the most partplumbers and pipefitters, all either from the town ofWilburton itself, or from nearby areas. The onlyemployees coming from distant places were super-visory persons; Thomas was then superintendent incharge. Some of the employees were members ofLocal 29, also subordinate to the United Associa-tion of Plumbers and Pipefitters, but with its area ofIAt the heanngthe Respondentdisputedthe Board's jurisdiction, but inhis brief counsel for the Respondent states "Although we raised jurisdic-tional issues in the pleadings, I am satisfied that the evidence submittedbring this case within the Board's jurisdictional guidelines and do notpropose to argue that issue further at this time, but without waiving thepoint "171 NLRB No. 75 HILL ENGINEERING. INC.473operationsinFortSmith,Arkansas.Theredeveloped a move towards organizing all of the em-ployees into a new Local 351 of the same Interna-tional.On July 8 this Union called a strike and allthe employees quit; they also virtually picketed theproject regularly thereafter. A State court injunc-tionagainst picketing issued early onMondayMorning, July 17, and all picketing ceased at 10a.m. that day. Work resumed on Tuesday, July 18,with 28 rank-and-file employees working. Thiscomplementwent to 39 on Wednesday, 41Thursday, 42 Friday, and 43 Saturday. It does notappear that any additional workmen were hiredthereafter, throughout the period until the projectwas completed in October.In the evening of July 17, Mace Davidson, apipefitterwho had been hired on the project onJune 12 and then struck, asked the new job su-perintendent, Glenn Roberds, whether he had a jobor not. He was not rehired. The next day WoodrowColvard, who had worked from June 17 to the dayof the strike as a tack welder, appeared at thejobsite with two other employees-Donald Greenand Robert Baldwin.He indicated an interest inreturning to work; Green and Baldwin were put towork, but not Colvard.Conceding that Davidson and Colvard wereeconomic strikers, the complaint alleges each ofthem was refused employment in retaliation for hisstrikeor picketing activities. The defense restsupon the assertion that the reason why these twomen, as well as other strikers whether or not theyrequested reinstatement, were not used thereafter,is because the Company had hired, before the Mon-day evening of July 17, a group of diversified plum-bers and pipefitters, and other craftsmen, for theexpress purpose of resuming and completing theproject regardless of the Union's determination tointerfere.With the total number of employeesneeded no greater than before the strike, and with asubstantial number of replacements already hiredbefore the picketing ceased, it follows, according tothe Respondent, that a number of earlier employeeshad to lose their jobs in consequence. The argu-ment is simply that Davidson and Colvard wereamong the 10 or so of the strikers who were notneeded and therefore not used again. Although noformal announcement seems to have been made, itdoes appear that the Union abandoned the strike,for all picketing ceased and by Tuesday a substan-tial number of strikers-perhaps 20-were back atwork; about 13 more started the next day.The Respondent's Plan ToBreakthe StrikeWith the job at a standstill for a week, on Friday,July 14, the Company held a meeting in its Houstonoffice,with the lawyer, Mr. Brown, its generalmanager, Mr. Hill, and Glenn Roberds, one of itsregularconstructionsuperintendents,present.Roberds was at that time in charge of another pro-ject of the Respondent for Sinclair in Houston. Itwas decided to replace Thomas, the old superinten-dent at Wilburton, with Roberds, and have thelatter go there and start work. With this order inhand, Roberds then communicated with a numberof employees, some of whom had worked directlyfor him but all of whose abilities he knew from per-sonal knowledge. He hired them for work at Wil-burton, and instructed them to travel the 450 milesfrom Houston to Wilburton and to be there byMonday; they came by car, some Sunday and someMonday. Roberds himself arrived Sunday; he hadnever before been near the Wilburton project andknew nothing about the situation in terms of howmany employees would be available there andwilling to work, the comparative skills of old em-ployees, or how his new men could be coordinatedwith available local labor, or in place of strikers.Wilburton is a very small town, and with all thoseTexas automobile license plates in evidence at thesolemotel where the men, as well as Roberds,checked in, no doubt word spread quickly that HillEngineering was planning to resume operationswith at least part of its employees out-of-townstrikebreakers.Thismust be the explanation ofwhy, although neither party to the labor disputehad announced any change of position, Davidsonappeared at the motel Monday afternoon to inquirewhether there was going to be work for him or not.It is against this situation, which is not disputed bythe General Counsel, that certain testimony of con-versations between Davidson and Roberds thatevening must be appraised.Testimony by DavidsonDavidson testified that in Roberds' motel roomon the evening of July 17 the new superintendentasked "what happened out there on the job," andadded "there's some things goes on out there thatwe don't approve of on our job." Davidson'sanswer was "that's over with," and that he was in-terested only in "if I have a job or not." Still ac-cording to Davidson, Roberds then asked: "Did youtell them people out there you was a union manwhen you started to work," and when Davidsonsaid yes, added: "I don't know how you started towork to start with.... I'd advise you to go someplace else and look for work."On August 4 an election was held among all em-ployees on a petition filed by Local Union No. 351;the Union lost. Davidson was a union observer. Hecontinued to testify that after the election, on thesame day, as he sat in his car at the jobsite, Roberdscame near him and he, Davidson, asked how thefabrication was progressing. When the superinten-dent said "good," Davidson said he was glad,because he had fabricated some of the material,and indeed liked to install what he had himselffabricated.Roberds answered he would have tohire some instrument men, and asked could David-son run instruments, could he calibrate? Davidsonsaid yes, and again Roberds said he would have to 474DECISIONSOF NATIONALLABOR RELATIONS BOARDhire somebody. Davidson was never called to work.Davidson was an oldtime member of PipefitterLocal 29, and the Company knew he had picketedthis project regularly. He testified Roberds nevertold him he had been replaced. He also testifiedthat on August 4, in his last talk with Roberds, hedid not ask why he had not been restored to workwhen the project was resumed, and that Roberdssaid nothing as to the reason.'Testimony of ColvardColvard also had long been a member ofPipefitter Local Union 29, he started on this job onJune 17, but worked only as a tack welder becausehe failed the welding test. He too picketed regu-larly.On Tuesdaymorning,when Roberds was firststarting to get things reorganized,he appeared atthe jobsite together with Donald Green and BobBaldwin. They stood around 15 minutes or so, andthen Colvard spoke to Walter Shiflet, a foremanwho had supervised some of the men directly be-fore the strike. Colvard asked if he had a job, andShiflet answered. "I don't know. I don't knowwhether I've got one myself. They just called mefromHouston." Colvard then asked the samequestion of Roberds, who answered "he wasn'tdoing any hiring at the presenttime." Shortly,Greenand Baldwinwere called into the trailer of-fice and put to work. After a while Colvard askedShiflet for his personal belongings,gathered them,and left. Colvard also testified that Roberds toldhim to "come back when I get things straightenedout; come back on Friday ... come back on Mon-day; make it Monday."Colvard was back at the project that Friday, the21st. He told Roberds he needed work, but the su-perintendent answered "if everything went well hewould put me back after the election." Again Col-vard left. He voted in the election on August 4 andthe next day, as he continued to testify, ran intoRoberds in a beer tavern.He testified that he againaskedwas he going back to work, and thatRoberds' reply was: ". . . he wasn't going to hire meback. Then he said that I had betrayed him, hadvoted for the Union against Hill Engineering." Col-vard answered it did not matter, for he felt thatunder the law he was on the payroll nonetheless.Roberds' reply to this was Davidson would "not geta dime" out of the Company. He brought Colvard abeer and that was the end of it. Colvard had alreadysigned,on August 3, an NLRB charge of illegal dis-crimination against the Company, and on August 8left town for employment elsewhere.Testimony by Roberds and the Payroll RecordsRoberds' testimony, as indicated above, that hewas told on Friday-July 14-to go to Wilburton totake charge, and that he hired-before the 16th-about 11 men from the Houston area to help himman the project, is undisputed and perfectly credi-bleThere is no question that by Monday therewere that many men from Texas checked in at theWilburton motel. Roberds arrivedin town on Sun-day and did not visit the jobsite at all until Tuesdaymorning, after the pickets had left the day before.He did not know Davidson or Colvard, as indeed heknew none of the men who had worked here, withthe sole exception of those supervisors who hadlong been with the Company and came from theHouston area. The essential burden of Roberds'testimony is that Davidson and Colvard had beenreplaced, that there was no need for them when thejob continued. He conceded candidly he did nothire particular persons to replace individual work-men, but just people to do the entire job. "Well,specifically I didn't know of thesituation here sofar as personnel, and I knew I had to have someoneto help me finish the job. We had a contract for acertain time to do it inWe had to do it, and I hadto bring people that would work." In the circum-stances of the situation which confronted the newsuperintendent at that critical time,this explanationof the replacement concept is entirely persuasive.He did not know what work still had to be done,the skill of the various employees, what men hecould use where or when, or which of the strikingemployees would choose to return to work. Hetestified that when Davidson asked him for work onMonday evening he had not yet learned enough ofthe personnel problems to know whether he coulduse the man or not, and therefore "I told him that Ihad hired a substantial amount of people to replacethese other people, and that I'd just have to see if Icould use him." As to Colvard, he testified the manasked for work more than once, but that his answerwas he had hired many people and needed time "toevaluate the situation." Roberds said he knewnothing about the personal union activities of thesetwo men, and he denied flatly having told either ofthem the reason they were not taken back wasbecause of any union activities on their part. He didrecall speaking with Davidson on the day of theelection and inquiring was he an instrument fixer;when the man said yes, he told him to "check backwithme if he wasn'tworking;thatwe couldprobably use him in the instrument department...."Davidson then said, according to Roberds, that`After his unequivocalstatement that Roberds said nothingof why hehad not been recalled,Da, idson changed his answer in response to a purelyleading question I find his reversal of testimony unpersuasiveQ Did he say anything about why he had not recalled you to work"A No, he didn'tQ Did he sayanything abouthow youhad approached him to comehack to work)A He said that I approachedhim the wrong way HILLENGINEERING,INC.475he had a permit to go out of town on another job.As to Colvard, Roberds testified he spoke to himthe day before the election,when Colvard said heneeded a job badly, and himself volunteered that hehad been forced into union activities,even offeringto show a scar on his person to prove the threat.Considering both the reasonable probabilities sug-gested by the overall unquestionable facts, and thedemeanor of the witnesses,IcreditRoberds'testimony that he told Davidson there were replace-ments, that he explained to each man there wereproblems of adjustment between new and old menyet to be resolved, and that he did not tell either ofthem anything indicating their union activities werethe cause of their failure to find work.The work on the project started again onTuesday, July 18, the first day Roberds appearedthere.The payroll records show that 10 men whoworked that day were also paid for 8 hours onMonday; Roberds explained this was compensationfor having traveled from the Houston area to workhere.He identified 11 persons by name as havingbeen hired on Saturday, July 15, and gave the craftclassification of each: welders, pipefitters, equip-mentoperator,carpenter,electrician,andsemiskilled labor.The project was completed 2months later,and there is no evidence any personwas hired,in any category,following the week end-ing July 22.ANALYSIS AND CONCLUSIONA striking employee retains his employee statusand is entitled to reinstatement to his job absentpersuasive evidence of permanent replacement.N.L.R.B.v.MackayRadio& Telegraph Co.,304U.S. 333. And the burden of proof of such replace-ment rests on the employer who refuses to returnsuch an economic striker to his old position. "Theburden of proving justifications [for refusal torestore to work]is on the employer.... Such proof[that the jobs of complainants had not been ab-sorbed or that they were still available] is not essen-tial to establish an unfair labor practice.It relates tojustification, and the burden of such proof is on theemployer."N.L.R.B. v. Fleetwood Trailer Co.,389U.S. 375. On the record evidence on its totality inthis case,Ifind that the Respondent has provedthat Davidson andColvardwere in fact replaced onthis project and shall therefore recommend dismis-sal of the complaint as to both of them.When Roberds was assigned to reactivate theproject, the strike was still in progress, all of theemployees were still picketing,and there was noway of knowing whether any would abandon thestrike once strikebreakers began to work. It was anonunion job, employees were moved about fromone assignment to another at the will of the Em-ployer,therewere no agreed-upon restrictionsagainst employees crossing craft lines,and rates ofpay bore no necessary relationship to comparativeability.The only indication of special skill require-ments shown on this confused record is that theemployees as a group were primarily plumbers andpipefitters of varying degree of ability.It is signifi-cant that the newly formed Local 351 of the Plum-bers International petitioned for the overall com-plement in a single bargaining unit.Moreover,Roberds, a stranger to Wilburton, knew none of the50 strikers personally, and therefore could not con-ceivably have thought in terms of hiring necessaryworkmen in the sense of one replacement for thisman, and another to replace that. All he did knowwas that Wilburton was wholeheartedly behind thestrike, and that the only chance of resuming workwas to bring workmen from afar.In addition, there is strong indication that withinthe total employee group-there were no definitiveclassifications as such, but only vague generalitiesabout certain talents and work assignments-noparticular kind of work was limited to one em-ployee alone, but that always there were severalwho did the same type of work. Further reason,therefore, why the case cannot be compared withany precise replacement situation, where jobs areseparately identified and either filled or vacant.Roberds was forced to think of general groupreplacement, as he testified.In his attempt to remove from consideration nowall these out-of-towners who had reported for workbefore the strike ended, the General Counsel of-fered evidence that some, at least, had not yet beentested for welding ability by Tuesday morning whenColvard arrived looking for work. Colvard had him-self failed the welding test back in June but beenput to work nonetheless, and at the same rate ofpay as regular welders. The General Counsel's sug-gested reasoning here must be that the Respondenthad not really committed itself definitely to hire thenew men until they could prove themselves to pos-sess sufficient welding ability, as late as Tuesday.Under this view it would have to be said thatRoberds only invited them to travel 450 miles totake a chance on getting a job, if they could pass atest.My finding is that all these men from afar werehired back in Houston when first told to go to Wil-burton, and with unquestionable finality.There is no escaping the fact that with at least 10men hired from elsewhere purely as replacementfor the strikers-a privilege which the law concedesthe Respondent, and with no evidence that therewas need for more employees than were used be-fore the strike, some of the former plumbers andpipefitters had to remain without work. Had theCompany called Colvard to work on Tuesdaymorning, instead of Green or Baldwin, presumablyone of these would today be standing in Colvard'splace, claiming illegal discrimination.Indeed, theaccusation-why me instead of him?-could havebeen made by any employee among the 10 or sowho, in consequence of the general replacement,necessarily had to be left out in the cold. In facttwosuchothers-EllisBrannanandJohnBradshar-did file charges with the Board, buttheirs were dismissed administratively. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDIn a sense Davidson was attempting to jump thegun on all the other strikers who might wish toreturn to work, and themselves also seek to escapethe pain of replacement. Roberds was not obligedto prefer him to others who had as much right toreemployment. And this is especially true for thevery reason that the new superintendent could notknow then how many additional workmen would beneeded, and in what duties. What Davidson reallywanted was a commitment that come what may, re-gardless of whatever other strikers must inevitablylose their jobs because of the mass replacement, hemust be immune from the general risk. There wasnothing wrong in Roberds refusing to favor himthusly in advance, and instead feeling his way dur-ing the next few days as he saw how the replace-ments filled his requirements and as he fed return-ing strikers into the needs of the project.Neither onMonday evening, on the motelgrounds, nor early the next morning, at the jobsite,could the new superintendent be at all certain ofhow many men he needed and on what particularassignments. Johnny Sharp was the bookkeeper, be-fore and after the strike. Called by the GeneralCounsel to testify on one subject, he also said "justabout all" of the men who had struck were rehired;his testimonyis reliable,for he kept the timecardsand knew the men. It may be that of the 10 or soprestrike employees who never worked again, somenever applied and some, like Davidson and Colvard,did.No doubt, however, the old group was crowd-ing the place that day, and Roberds put them towork as needed. Did he deliberately discriminateamong the returning strikers? There is no conten-tion that he rehired X or Y in place of Davidson orColvard with planned malice. It was a fluid situa-tion,of the Union's making, and Roberds had tohandle it with an eye principally to get things going;that is what he had been sent there for.TheGeneralCounselneverthelessofferedevidence intended to prove the Respondent was an-tiunionminded generally, and particularly an-tagonistic to these two men on that score. Both hadlong been members of Local 29, Fort Smith, Ar-kansas, and, of course, they struck and regularlywalked the picket line. In his first talk with David-son on July 17, Roberds said there were "thingsgoing on we don't approve of on our jobs." The"things" that had been going on were not only thestrike paralyzing the project-and which the Com-pany could hardly be expected to approve-but,apparently, some sort of misconduct, for that veryday two courts-State and Federal-issued separateinjunctions againstthepicketing.The job wasnonunion,and Roberds expressed surprise David-son had been hired at all. But the fact remains thatthe union membership of both these men wasknown to the Company at the very moment whenthey were first hired. When, that same evening, thesuperintendent also "advised" Davidson to look fora job elsewhere, he might have meant that he didnot expect to have work for him, but he might havealso have meant the union membership was an im-pediment.Against this ambiguous, and perhapsdamaging, statement of improper intent, it is fair toconsider also the fact there is no evidence theRespondent had reason to believe Davidson andColvard to be more union minded than any of the50 odd others who had joined the strike andpicketed. There were as many as 40 pickets on theline in front of the project at one time. The Com-pany did reinstate the entire complement-withoutdiscrimination-short of the 11 men brought fromTexas. Forced to admit that there were union mem-bers among the recalled employees, Davidson andColvard attempted to confuse the record by sayingsome were members "now," or some had "mem-bership" cards and others only "application" cards.Itdoes appear, however, that at least four-Bald-win,Green, Kirkes, and Robinson-were in oneform or another open union advocates whenrehired.Davidson attempted to color the recordwith the statement that he knew of no "activemembers of the Union" who were returned to workafter the strike. He was doubletalking. He was amember of Local 29, but it was Local 351 that wasbeing formed here and organizing these employees,and it was therefore Local 351 thatallof the em-ployees were supporting by their open picketing ac-tivities. So far as the Company knew, if there wereculprits, everybody was in the same boat.The attempt to overcome the clear and positiveproof of replacement offered by the Respondent isnot aided by Colvard's testimony of a certain con-versation he said he had with Roberds in the beertavern later. Colvard signed his unfair labor prac-tice charge on August 3; the election took place onthe 4th. At the hearing he testified that on August 5he sat with Roberds in Smith's beer tavern and thatthe superintendent then said he was not going tohire him back because "I had betrayed him, hadvoted for the Union against Hill Engineering." Itwas a secret election and Colvard said he did notreveal how he had voted. He offered no suggestionof how Roberds could have known how he hadvoted. Roberds denied having said to Colvard thathis union activities had anything to do with hisfailure to return to the job. In his investigation af-fidavit, dated September 5, Colvard stated that thisconversation took place on August 7, at the jobsite.On November 20, the very day before the hearing,he signed a supplemental affidavit, now changingboth the time and place of the alleged conversationto comport with the oral testimony he was prepar-ing to give. This last affidavit also altered otherstatements previously made. I do not credit Colvardhere, and believe Roberds' testimony that he didnot tell the man the reason why he was not recalledwas his union activities.The only remaining item of testimony of suffi-cient weight to merit comment here was given byKirkes, a welder, who was a member of Local 351and was rehired after the strike. He testified thatearly in July, before the strike, he heard Shiflet, HILL ENGINEERING,INC.477then a foreman,say "that if there was any strike, oranything,that Mr.Davidson wouldn't have to worryabout coming back to work;that he wouldn't behired back."Shiflet was himself a member of LocalUnion 29,as was Davidson; Kirkes was dischargedfrom the project before its completion.Roberds, astranger to the job after the strike,was not shownto have had anything to do with Shiflet,a low su-pervisor and himself in doubt of reemployment.Even assuming that Shiflet did express the thoughtattributed to him by Davidson(Shiflet did not ap-pear as a witness),Ideem the fact insufficient toovercome the substantive defense evidence ofeconomic replacement,or to warrant an expressfinding of the commission of an unfair labor prac-tice in the isolated circumstance.On the record in its entirety,including veryminor matters not set out above,I find the evidenceinsufficient to prove the substantial allegations ofthe complaint,and shall therefore recommend itstotal dismissal.RECOMMENDED ORDERIt is hereby recommended that the complaintagainst Hill Engineering,Inc., be, and it hereby is,dismissed.